DETAILED ACTION

Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:

Figure 3 has a line with no corresponding numeral
Figure 4A has multiple arrows with no corresponding numeral
Figure 4B has multiple arrows with no corresponding numeral

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the conditioning vessel" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9, 14-15, 18-20, 22-24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Nagurny et al. (US PG Pub. 20110079375), hereinafter referred to as Crown and Nagurny.


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lateral Support Members)][AltContent: arrow][AltContent: textbox (Upper Support Member)]
    PNG
    media_image1.png
    216
    532
    media_image1.png
    Greyscale

[AltContent: textbox (Lower Support Member)]Crown Page 4


Regarding Claim 1, Crown discloses a seed conditioner (“The Crown Vertical Seed Conditioner (VSC) is a combination heater and dryer used on free flowing granular solids such as soybeans and rapeseed”, Pg. 1) comprising: 
a plurality of frames (shown on Page 4 of Crown in the “Heating Section”) stacked vertically with respect to each other (shown in figure 5 of Crown in the “Assembly Drawing”), each frame having an upper support member (shown in the annotated figure above, being the top most frame flange), a lower support member (shown in the annotated figure above, being the bottom most frame flange), and lateral support members connecting the upper support member to the lower support member (shown in the annotated figure above, being the lateral walls that connect the annotated  top most frame flange and the bottom most frame flange), each frame defining an opening between the upper support member, the lower support member, and the lateral support members (shown in the annotated figure above); 
each of the plurality of frames joining together a plurality of heat transfer sections positioned in the opening (tube sections are the individual rows of tubes found in the “Heating Section” of the publication, see the figure above relating to multiple tube rows being found within the frame), 
the plurality of heat transfer sections being assembled vertically (tube sections are the individual rows of tubes found in the “Heating Section” of the publication) with respect to each other (the heat transfer stage is shown as the “Heating Section” of the publication comprising a frame, multiple individual rows of “oval tubes” assembled vertically, a “tube sheet”, the “steam inlet header” and the “condensate header”, see also the assembly drawing showing the stacked heating sections), 
a respective one of plurality of frames joining each of the plurality of heat transfer sections (shown in the figure above, wherein multiple individual rows of tubes are found within the “Heating Section”), wherein
the plurality of the heat transfer tube sections comprise an inlet manifold (“steam inlet header”, see section “HEATING SECTIONS”, wherein the working fluid is dispersed to the “oval tubes” in the manifold) configured to receive a thermal transfer fluid (“steam”), an outlet manifold (“condensate header”, see section “HEATING SECTIONS”, wherein the working fluid is dispersed to the “oval tubes” in the manifold) configured to discharge the thermal transfer fluid (steam condenses during heat transfer), and multiple heat transfer tubes (“oval tubes”, see section “HEATING SECTIONS”) extending from the inlet manifold to the outlet manifold and providing fluid communication therebetween (shown in the “Heating Section” figure, wherein the oval tubes extend across the heating section for transferring the steam from the “steam inlet header” to the “condensate header”), 
the multiple heat transfer tubes (“oval tubes”) being spaced from each other to provide a gap between adjacent tubes through which the granular solid can travel (shown in the “Heating Section” figure, wherein the oval tubes are shown extending from the headers, “The oval tubes are designed and spaced for maximum bean contact as they are traveling through the VSC. This design results in consistent heating and conditioning in all seeds”). Although Crown discloses rows of tubes being found within a section and one of the frames joining each of the plurality of heat transfer sections, Crown fails to explicitly disclose a plurality of heat transfer sections being stacked vertically, each of the plurality of heat transfer sections being configured to be horizontally removed from the frame, wherein each of the plurality of heat transfer sections comprises an inlet manifold configured to receive a thermal transfer fluid, an outlet manifold configured to discharge the thermal transfer fluid, and multiple heat transfer tubes extending from the inlet manifold to the outlet manifold and providing fluid communication therebetween, the multiple heat transfer tubes being arranged in a single row.
Nagurny, also drawn to a stacked heat exchanger, teaches a plurality of heat transfer sections (304) being stacked vertically (shown in figure 7), each of the plurality of heat transfer sections being configured to be horizontally removed from the frame (“The plates are mounted in the frame so that they can be individually removed from the frame. Further, each of the channels is fluidically connected to input and output ports for the primary fluid by detachable couplings. As a result, heat exchangers in accordance with the present invention are more easily repaired or refurbished than prior-art heat exchangers”, abstract, wherein the modules are removed from the seats (306)) and 
a respective one of plurality of frames (302) joining each of the plurality of heat transfer sections (shown in figure 3), wherein 
each of the plurality of heat transfer sections (304) comprises an inlet manifold (506) configured to receive a thermal transfer fluid (shown in figure 7), 
an outlet manifold (510) configured to discharge the thermal transfer fluid (shown in figure 7), and 
multiple heat transfer channel (504) extending from the inlet manifold to the outlet manifold (shown in figure 5b) and providing fluid communication therebetween (shown in figure 5b), the multiple heat transfer channels (504) being arranged in a single row (shown in figure 5a). It is noted that Crown discloses multiple rows of tubes being deployed within a frame for exchanging heat between multiple fluids, wherein Nagurny teaches that it is old and well known to configure the heat exchanger with modules that are stacked and easily removable.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with the above limitations, as taught by Nagurny, the motivation being to create a heat exchanger that is “more easily repaired or refurbished”, thereby minimizing downtime and any associated resources in maintaining the heat exchanger.         
Regarding Claim 2, a modified Crown further teaches the inlet manifold defines an inner surface and an outer surface (506, as shown in figure 5b of Nagurny, wherein the manifold has an inner and outer surface), the outlet manifold defines an inner surface and an outer surface (510, as shown in figure 5b of Nagurny, wherein the manifold has an inner and outer surface), and the inner surface of the inlet manifold and inner surface of the outlet manifold form internal walls of the conditioning vessel (as shown in figure 5b of Nagurny, wherein the inner walls of the respective manifolds (506 and 510) are internal to the exterior of the conditioning module).
Regarding Claim 3, a modified Crown further teaches the inlet manifold comprises a bounded chamber (506, as shown in figure 5b of Nagurny, wherein the manifold has an inner and outer surface) having one inlet (508-1) configured to be placed in fluid communication with a thermal transfer fluid source (202) and multiple outlets corresponding to each of the multiple heat transfer tubes (the tubes are previously taught by Crown in the rejection of Claim 1, wherein Nagurny teaches the distributor (506) distributes fluid to the channels (504)), and the outlet manifold (510, as shown in figure 5b of Nagurny) comprises a bounded chamber having multiple inlets (shown in figure 5b of Nagurny, wherein the channels (504) open in the distributor (510)) corresponding to each of the multiple heat transfer tubes (the tubes are previously taught by Crown in the rejection of Claim 1) and one outlet (508-2) configured to discharge the thermal transfer fluid source (shown in figure 5b and figure 8).
Regarding Claim 6, Crown further discloses each of the multiple heat transfer tubes are welded to the inlet manifold and the outlet manifold (“Multiple oval 304L stainless steel tubes are welded into a 304L stainless tube sheet”, See HEATING SECTIONS). Further, the tubes being welded is also taught in Davis (see Page 2 ll. 37-38).
In product-by-process claims, as in Claim 6, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 6, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welded” are drawn to methods of production and not the structural aspects of the instant invention.
Regarding Claim 9, Crown further discloses each of the multiple heat transfer tubes has an oval cross-sectional shape (“The oval tubes are designed and spaced for maximum bean contact as they are traveling through the VSC. This design results in consistent heating and conditioning in all seeds”, see “HEATING SECTIONS”).
Regarding Claim 14, Crown further discloses the heat transfer tubes (“oval tubes”) in a lower row of tubes are offset perpendicular relative to the heat transfer tubes in an upper row of tubes to provide a tortuous flow path for the granular solid (see the “Assembly Drawing” displaying the tube arrangement, see also the “Heating Section” figure, wherein multiple rows of tubes are shown).
Regarding Claim 15, Crown further discloses the heat transfer tubes (“oval tubes”) in a lower row of tubes are laterally offset relative to the heat transfer tubes in an upper row of tubes to provide a tortuous flow path for the granular solid (see the “Assembly Drawing” displaying the tube arrangement, see also the “Heating Section” figure, wherein multiple rows of tubes are shown).
Regarding Claim 18, a modified Crown further teaches at least one of the plurality of heat transfer sections is configured to be flipped such that a position of a top surface and a bottom surface of the multiple heat transfer tubes is reversed (as shown in figures 5a and 5b of Nagurny, the unit is symmetrical and capable of being flipped and installed within the stack of modules).
Regarding Claim 18, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 18 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding “is configured to be flipped such that a position of a top surface and a bottom surface of the multiple heat transfer tubes is reversed”, the invention as taught by a modified Crown is deemed fully capable of performing such function.
Regarding Claim 19, a modified Crown further teaches the plurality of heat transfer sections comprises at least three heat transfer sections stacked vertically with respect to each other (taught by Nagurny, see figure 3 and the rejection of Claim 1 above).
Regarding Claim 20, Crown further discloses an air section devoid of heat transfer tubes positioned between two adjacent vertically stacked heat transfer sections (shown in the “Heating Section” figure of Crown, wherein the heating sections are interspersed in the stack in an alternating manner).
Regarding Claim 22, Crown further discloses each of the plurality of frames is symmetric about at least two planes (shown in the “Heating Section” figure, wherein the frame is symmetric about two planes).
Regarding Claim 24, a modified Crown further teaches a first heat transfer section is connected to a first heat transfer fluid source and a second heat transfer section is connected to a second heat transfer fluid source different than the first heat transfer fluid source (see the assembly drawing showing the stacked heating sections, wherein the different heat transfer sections are capable of receiving working fluid from different sources, further the sections being configured to receive fluid from different sources is intended use as these limitations do not appear to further limit the structure of the device). 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “a first heat transfer section is connected to a first heat transfer fluid source and a second heat transfer section is connected to a second heat transfer fluid source different than the first heat transfer fluid source”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 32, Crown fails to disclose each of the plurality of heat transfer sections and each of the plurality of frames having corresponding fixation apertures through which a fixation member is inserted to fixedly secure each of the plurality of heat transfer sections to the respective one of the plurality of frames.
 Nagurny teaches each of the plurality of heat transfer sections (304) and the frame (302) having corresponding fixation apertures through which a fixation member is inserted to fixedly secure each of the plurality of heat transfer sections to the frame (“For the purposes of this Specification, including the appended claims, the term ‘demountably attachable’ is defined as attachable in a non-permanent manner, such as through the use of a removable fastener (e.g., a screw, clamp, bolt, etc.).)”, ¶ [59]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with each of the plurality of heat transfer sections and the frame having corresponding fixation apertures through which a fixation member is inserted to fixedly secure each of the plurality of heat transfer sections to the frame, as taught by Nagurny, the motivation being to create a heat exchanger that is “more easily repaired or refurbished”, thereby minimizing downtime and any associated resources in maintaining the heat exchanger.         

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Nagurny et al. (US PG Pub. 20110079375) as applied in Claims 1-3, 6, 9, 14-15, 18-20, 22-24 and 32 above and in further view of Kolb et al. (US PG Pub. 20120292004) hereinafter referred to as Kolb.
Regarding Claim 7, Crown fails to disclose each of the multiple heat transfer tubes has a terminal end that projects into the bounded chamber formed by the inlet manifold and an opposite terminal end that projects into the bounded chamber formed by the outlet manifold.
Kolb, also drawn to a tube heat exchanger, teaches each of the multiple heat transfer tubes (20) has a terminal end that projects into the bounded chamber formed by the inlet manifold and an opposite terminal end that projects into the bounded chamber formed by the outlet manifold (shown in figure 5, wherein the tubes (20) project into the respective manifold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the tubes of Crown having a terminal end that projects into the bounded chamber formed by the inlet manifold and an opposite terminal end that projects into the bounded chamber formed by the outlet manifold, as taught by Kolb, the motivation being that the length of tubing can have a lower tolerance when cutting for length, thereby lessening the manufacturing complexity while also providing two surfaces capable of being sealed when joining the duct to the manifold.         

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Nagurny et al. (US PG Pub. 20110079375) as applied in Claims 1-3, 6, 9, 14-15, 18-20, 22-24 and 32 above and in further view of Chen et al. (US PG Pub. 20120292004) hereinafter referred to as Chen.
Regarding Claim 8, although Crown discloses oval tubes, Crown fails to explicitly disclose the inlet manifold and the outlet manifold each comprise a square tube. 
Chen, also drawn to a heat exchanger, teaches an inlet manifold and an outlet manifold each comprise a square tube (“the inlet and outlet header tubes 4, 5 respectively have a square cross section.  Alternatively, the cross sections of the inlet and outlet header tubes 4, 5 may be in the form of any shape”, Para. 32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the headers of Crown with a square shape, as taught by Chen, the motivation being that a flat surface reduces the complexity of joining tubes or other components of the heat exchanger.         
Alternately, Crown discloses the claimed invention except for the headers having a square shape. It would have been obvious matter of design choice to have a header with a square shape, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Nagurny et al. (US PG Pub. 20110079375) as applied in Claims 1-3, 6, 9, 14-15, 18-20, 22-24 and 32 above and in further view of Takeda et al. (USP 7458340) hereinafter referred to as Takeda.
Regarding Claim 10, Crown fails to disclose the multiple heat transfer tubes are slanted downwardly from the inlet manifold to the outlet manifold.
Takeda teaches the multiple heat transfer tubes (5) are slanted downwardly from the inlet manifold (6B) to the outlet manifold (6A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the multiple heat transfer tubes of Crown being slanted downwardly from the inlet manifold to the outlet manifold, as taught by Takeda, the motivation being that by providing a shim to create a slope of the heat exchanger, condensate is allowed to exit the heat exchanger, thereby negating corrosion or degradation that emanates from standing fluid.         
Regarding Claim 11, Crown fails to disclose at least one of the plurality of heat transfer sections includes a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow.
Takeda teaches at least one heat transfer section (B) includes a shim (32) under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow (shown in figure 1, wherein the shim (32) is disposed under the inlet manifold). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat section of Crown with a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow, as taught by Takeda, the motivation being that by providing a shim to create a slope of the heat exchanger, condensate is allowed to exit the heat exchanger, thereby negating corrosion or degradation that emanates from standing fluid.         

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Nagurny et al. (US PG Pub. 20110079375) as applied in Claims 1-3, 6, 9, 14-15, 18-20, 22-24 and 32 above and in further view of Huber et al. (USP 4458750) hereinafter referred to as Huber.
Regarding Claim 10, Crown fails to disclose the multiple heat transfer tubes are slanted downwardly from the inlet manifold to the outlet manifold.
Huber, also drawn to a heat exchanger for steam, teaches the multiple heat transfer tubes are slanted downwardly from the inlet manifold to the outlet manifold (“tubes 30 are assembled within the frame so as to have a slight incline from inlet header 38 to outlet header 40, such that condensate flows or drains into header 40”, col. 2 ll. 46-49).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the multiple heat transfer tubes of Crown being slanted downwardly from the inlet manifold to the outlet manifold, as taught by Huber, the motivation being that by providing an incline to the heat exchanger, condensate is allowed to exit the heat exchanger, thereby negating corrosion or degradation that emanates from standing condensate found within the tubes.         

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Nagurny et al. (US PG Pub. 20110079375) as applied in Claims 1-3, 6, 9, 14-15, 18-20, 22-24 and 32 above and in further view of Pabodie (USP 1425273) hereinafter referred to as Pabodie.
Regarding Claim 11, Crown fails to disclose at least one of the plurality of heat transfer sections includes a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow.
Pabodie teaches at least one heat transfer section (shown in figure 1, being the tube bundle) includes a shim (7) under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow (shown in figure 1, wherein the raised flange (7) is disposed adjacent the inlet manifold). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat section of Crown with a shim under an outer surface of the inlet manifold so that a downward slope is present in the direction of fluid flow, as taught by Pabodie, the motivation being that by providing a shim to create a slope of the heat exchanger, condensate is allowed to exit the heat exchanger, thereby negating corrosion or degradation that emanates from standing fluid.      

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Nagurny et al. (US PG Pub. 20110079375) as applied in Claims 1-3, 6, 9, 14-15, 18-20, 22-24 and 32 above and in further view of Davis (USP 1780294), hereinafter referred to as Davis.
Regarding Claim 23, although Crown discloses a heating section being bolted together and being bolted to adjacent sections, Crown fails to disclose each of the plurality of frames comprises multiple sections bolted together, and the plurality of heat transfer sections are attached to the respective one of the plurality of frames with bolt connections independent of bolt connections forming the respective one of the plurality of frames.
Davis, also drawn to a heat exchanger having oval tubes, teaches each of the plurality of frames (at least 11, 12, 15) comprises multiple sections bolted together (shown in figures 1 and 3-4), and the plurality of heat transfer sections (7) are attached to the respective one of the plurality of frames with bolt connections (shown in figure 3, wherein the radiator units (7) are attached to the frame through the clamps (16)) independent of bolt connections forming the respective one of the plurality of frames (shown in figure 7, wherein the guide rail (12) is bolted to the angle (11)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with the above limitations, as taught by Davis, the motivation being to have a heat exchanger device being “compact, of simple and relatively inexpensive construction, in which the tubes are grouped in standardized radiator units arranged sectionally to provide for easy removal of the individual channels without material disassembly of the apparatus and which are readily combinable to give apparatuses 0£ different sizes, and in which all removable parts are readily accessible”, Pg. 1 ll. 38-47).         
Regarding Claim 33, Crown fails to disclose each of the plurality of heat transfer sections comprises mounting plates positioned on opposite ends of each the plurality of heat transfer sections, each mounting plate including at least one bole hole configured for attachment to a corresponding bolt hole on the respective one of the plurality of frames.
Davis teaches each of the plurality of heat transfer sections comprises mounting plates (16, shown in figures 2 and 3) positioned on opposite ends of each the plurality of heat transfer sections (shown in figures 2-3), each mounting plate including at least one bole hole configured for attachment to a corresponding bolt hole on the respective one of the plurality of frames (shown in figures 2-3, wherein bolts are utilized to attach the units to the frame).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with each of the plurality of heat transfer sections comprises mounting plates positioned on opposite ends of each the plurality of heat transfer sections, each mounting plate including at least one bole hole configured for attachment to a corresponding bolt hole on the respective one of the plurality of frames, as taught by Davis, the motivation being to have a heat exchanger device being “compact, of simple and relatively inexpensive construction, in which the tubes are grouped in standardized radiator units arranged sectionally to provide for easy removal of the individual channels without material disassembly of the apparatus and which are readily combinable to give apparatuses 0£ different sizes, and in which all removable parts are readily accessible”, Pg. 1 ll. 38-47).         

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Nagurny et al. (US PG Pub. 20110079375) as applied in Claims 1-3, 6, 9, 14-15, 18-20, 22-24 and 32 above and in further view of Nash (US PG Pub. 20040065073) hereinafter referred to as Nash.
Regarding Claim 30, Crown fails to disclose at least one heat transfer section includes mounting plates on opposed ends, each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly.
Nash teaches at least one heat transfer section (60) includes mounting plates (100) on opposed ends (shown in figure 3B, wherein the lower mounting assemblies (100) are found on opposing ends of the heat exchanger modules), each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly (shown in figure 3B, wherein the lower mounting assemblies (100) have vertical bolt connections for connecting the mounting plates and bolt connections going horizontal to connect the plates to the housing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with at least one heat transfer section includes mounting plates on opposed ends, each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly, as taught by Nash, the motivation being to allow for thermal expansion of the heat exchanger units thereby negating degradation or failure of said units during thermal expansion when a fixed mount is deployed.         

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Crown (Publication entitled, “Vertical Seed Conditioner” by Crown Iron Works, 2/1/2010) in view of Nagurny et al. (US PG Pub. 20110079375) as applied in Claims 1-3, 6, 9, 14-15, 18-20, 22-24 and 32 above and in further view of Hella (USP 4837946A) hereinafter referred to as Hella.
Regarding Claim 30, Crown fails to disclose at least one heat transfer section includes mounting plates on opposed ends, each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly.
Hella teaches at least one section (30) includes mounting plates (80) on opposed ends (“The means for longitudinally tilting the air bars are shown in FIG. 6 wherein a mounting bracket 80, located on each end of the bars, has a pair of slots 81 through which the bolt means 82 extend to releasably and adjustably secure the air bar 30 to the bracket 80”, col. 4 ll. 40-44), each mounting plate having bolt hole (shown in figure 6) openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly (shown in figure 6, wherein the mounting bracket has holes for mounting that are located in different planes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Crown with at least one heat transfer section includes mounting plates on opposed ends, each mounting plate having bolt hole openings in multiple planes configured to facilitate multiple bolting connections in multiple planes during assembly, as taught by Hella, the motivation being to allow for greater flexibility in orientating the section to correct any unwanted contact between the section and the fluid within a duct or to “releasably and adjustably secure” the section.         

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763